AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty (_:ase (Modified)                                                                             Page 1of1



                                     UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                          JUDGMENT IN A CRIMINAL CASE
                                                                                        (For Offenses Committed On or After November 1, 1987)
                                 v.

                       Hernan Jimenez-Perez                                             Case Number: 3:18-mj-22498-RAM

                                                                                       Karen M Stevens
                                                                                       Defendant's Att rney


REGISTRATION NO. 80465298
                                                                                                                      NO'/ 0 1 2018
THE DEFENDANT:
 [gj pleaded guilty to count(s) 1 of Complaint                                                                CL[!~:\, l' c'. o····,~·~T r>YmT
                             -----=-------------+"'sc'-'iu"'·,cc·H"'i~7"::.:.i""\:"'u"'1:.:·""'d""Jc-         _ ;-,,-L."'.!cc., "".11·"';_:1.;m·i;-1rl--
                                                                                                  1_:,,,...:,.,.,,                        i...,_
                                                                                                                                               :..

 D     wasfoundguiltytocount(s)                                          Rv                                                 r.:T!ITY
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                                      Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                            1

 D The defendant has been found not guilty on count(s)
                                                                              -------------------
 0 Count(s) - - - - - - - - - - - - - - - - - - d i s m i s s e d on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                 15 DAYS


 [gj  Assessment: $10 WAIVED         [gj Fine: WAIVED
 [gj Court recommends USMS, ICE or DHS or other arrestillg agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative,                      charged in case _ _.
     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                   Thursday, November 1, 2018
                                                                                   Date of Imposition of Sentence



                                                                                   H~~QUAID
                                                                                   UNITED STATES MAGISTRATE JUDGE



                                                                                                                           3: l 8-mj-22498-RAM
